DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. (Currently Amended) A detection device adapted to detect a lens surface, wherein, the detection device comprises: 
a cylindrical detection frame comprising support bosses arranged on an inner wall of the detection frame in a circumferential direction of the detection frame, the lens to be detected being placed on the support bosses; and 
a plurality of support units mounted at a bottom of the detection frame in the circumferential direction of the detection frame, each of the support units comprising: 
a support mechanism configured to be movable in an axial direction of the detection frame and cooperate with the support bosses so as to support the lens to be detected together; and 


Allowable Subject Matter
Claims 1-13 are allowed.
	As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious, “a balance mechanism configured to provide a balancing force for balancing with a force of the support mechanism for supporting the lens to be detected, so that axial support force of each supporting unit for the lens to be detected is equal to axial support force of each support boss for the lens to be detected in both cases where the axial direction of the detection frame is parallel to a gravity direction of the lens to be detected and inclined with respect to the gravity direction of the lens to be detected”, in combination with the rest of the limitations of the claim.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886